Exhibit 10.130

EXECUTION

AMENDMENT NO. 9

TO MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

Amendment No. 9 to Mortgage Loan Participation Purchase And Sale Agreement,
dated as of January 30, 2015 (this “Amendment”), by and among Bank of America,
N.A. (“Purchaser”), PennyMac Corp. (“Seller”), PennyMac Mortgage Investment
Trust and PennyMac Operating Partnership, L.P. (individually and collectively,
the “Guarantor”).

RECITALS

Purchaser, Guarantor and Seller are parties to that certain Mortgage Loan
Participation Purchase And Sale Agreement, dated as of December 23, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Existing MLPSA”; and as further amended by this Amendment, the “MLPSA”). The
Guarantor is a party to that certain Guaranty (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), dated as
of December 23, 2011, made by Guarantor in favor of Purchaser.

Purchaser, Seller and Guarantor have agreed, subject to the terms and conditions
of this Amendment, that the Existing MLPSA be amended to reflect certain agreed
upon revisions to the terms of the Existing MLPSA. As a condition precedent to
amending the Existing MLPSA, Purchaser has required Guarantor to ratify and
affirm the Guaranty on the date hereof.

Accordingly, Purchaser, Seller and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein, that the Existing
MLPSA is hereby amended as follows:

Section 1. Preliminary Statement. The Preliminary Statement Section of the
Existing MLPSA is hereby amended by deleting the fourth paragraph in its
entirety and replacing it with the following:

“The amount of the Purchase Price to be paid by Purchaser to Seller with respect
to each Participation Certificate will be calculated on the expectation of
Purchaser, based upon the representations and warranties of Seller herein, that
Purchaser will receive Delivery of the Security to be backed by the Related
Mortgage Loans on the specified Anticipated Delivery Date, and that failure to
receive such Delivery will result in a material decrease in the market value of
the Participation Certificate and the Related Mortgage Loans considered as a
whole. During the period from the purchase of a Participation Certificate to
Delivery of the related Security, Purchaser expects to rely entirely upon Seller
to subservice or cause the Servicer to subservice the Related Mortgage Loans for
the benefit of Purchaser, it being acknowledged that the continued effectiveness
of Seller’s Approvals during such period constitutes an essential factor in the
calculation by Purchaser of the Purchase Price paid to Seller for the Related
Participation Certificate and that loss of such Approvals by Seller would result
in a material decrease in the market value of the Participation Certificate and
the Related Mortgage Loans considered as a whole.”



--------------------------------------------------------------------------------

Section 2. Definitions. Section 1 of the Existing MLPSA is hereby amended by:

2.1 deleting the definitions of “Expiration Date”, “Freddie Mac”, “Program
Documents”, “Security Issuance Failure”, “Servicing Agreement” and “Takeout
Commitment” in their entirety and replacing them with the following:

“Expiration Date”: The earlier of (i) January 29, 2016, (ii) at Purchaser’s
option, upon the occurrence of an Event of Default, and (iii) the date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

“Freddie Mac”: The Federal Home Loan Mortgage Corporation or any successor
thereto.

“Program Documents”: This Agreement, the Pricing Side Letter, the Custodial
Agreement, the Control Agreement, the Electronic Tracking Agreement, the
Participation Certificates, any Servicing Agreement together with the related
Servicer Notice and all other agreements, documents and instruments entered into
by Seller and Purchaser, in connection herewith or therewith with respect to the
transactions contemplated hereunder.

“Security Issuance Failure”: Failure (a) of the Security to be issued for any
reason including but not limited to Seller’s failure to perform any of its
obligations under this Agreement or any other Program Document or failure to
perform in Strict Compliance with the related Agency Program or (b) to cause
Delivery of the Security to Purchaser or its designee (and designee has been
properly notified it is holding for Purchaser).

“Servicing Agreement”: If the Related Mortgage Loans become serviced by any
servicer that is not Purchaser, an Affiliate of Purchaser, or Seller, in each
case, the agreement with the third party servicer, in form and substance
acceptable to Purchaser.

“Takeout Commitment”: A trade confirmation provided: (i) through the
Mortgage-Backed Securities Clearing Corporation system with respect to Approved
Investors that are members of the Mortgage-Backed Securities Clearing System or
(ii) in electronic format from the Approved Investor to Seller, in each case,
confirming the details of a forward trade between the Approved Investor and
Seller with respect to one or more Securities relating to a Participation
Certificate, which trade confirmation shall be enforceable and in full force and
effect, and shall be validly and effectively assigned to Purchaser pursuant to a
Trade Assignment, and relate to pools of Mortgage Loans that satisfy the “good
delivery standards” as more particularly set forth in Section 3 hereof.

2.2 deleting the definitions of “ERISA”, “ERISA Affiliate”, “Event of
Termination”, “PBGC” and “Plan” in their entirety and all references thereto.

 

2



--------------------------------------------------------------------------------

2.3 adding the following definition in its proper alphabetical order:

“Servicer Notice”: The notice acknowledged by the Servicer which is
substantially in the form of Exhibit K hereto.

Section 3. Facility Fee. Section 2 of the Existing MLPSA is hereby amended by
deleting clause (g) in its entirety and replacing it with the following:

(g) Seller shall pay to Purchaser in immediately available funds, a
non-refundable Facility Fee. The Facility Fee shall be deemed earned in full on
the Effective Date and if the Agreement is renewed, thereafter on or before the
anniversary of the Effective Date. The Facility Fee shall be payable in
quarterly installments, with the first (1st) installment to be paid on the
Effective Date, and the remaining quarterly installments to be paid on the fifth
(5th) Business Day of the month immediately following the quarterly anniversary
of the Effective Date; provided that if any such day is not a Business Day, the
next succeeding Business Day. Such payment shall be made in Dollars, in
immediately available funds, without deduction, set-off or counterclaim, to
Purchaser at such account designated by Purchaser. Upon the early termination of
this Agreement, all unpaid installments of the entire Facility Fee will be due
and owing and no portion of the Facility Fee shall be refunded; provided,
however, that in the event Purchaser notifies Seller in writing that it shall no
longer purchase Participation Certificates from Seller in accordance with the
Agreement other than due to (i) the occurrence of a Potential Default or Event
of Default or (ii) Seller’s failure to satisfy the conditions precedent for
Purchaser to purchase Participation Certificates from Seller in accordance with
the Agreement, Purchaser shall refund to Seller a pro-rated portion of the
Facility Fee. Furthermore, the Facility Fee will be prorated in the event of an
increase of the Aggregate Transaction Limit. The Facility Fee shall be withdrawn
from the Seller’s Over/Under Account.

Section 4. Issuance of Securities. Section 5(a) of the Existing MLPSA is hereby
amended by deleting subsection (ii) in its entirety and replacing it with the
following:

(ii) Seller shall notify Purchaser, not later than 12:00 noon, Eastern Time, on
the second (2nd) Business Day prior to the applicable Settlement Date (a) of the
amount of any change in the principal amount of the Mortgage Loans backing each
Security to be delivered on such Settlement Date and (b) with respect to Freddie
Mac Securities, the Freddie Mac mortgage loan pool number applicable to each
Security to be delivered on such Settlement Date. Upon Delivery of such Security
to Purchaser or its designee, Purchaser shall cease to have any interest under
the Related Participation Certificate and in exchange shall have a 100%
ownership interest in the related Security. It is understood and agreed that for
so long as Seller is subservicing, or is causing any third party Servicer to
subservice, Related Mortgage Loans, Seller shall retain only bare legal title
(and not an equitable interest) in all such Mortgage Loans (other than MERS
Mortgage Loans) for the sole purpose of servicing such Mortgage Loans on a
servicing released basis.

 

3



--------------------------------------------------------------------------------

Section 5. Servicing of the Mortgage Loans. Section 6 of the Existing MLPSA is
hereby amended by deleting
subsections (a), (b) and (d)(iii) in their entirety and replacing them with the
following:

(a) Seller and Purchaser each agrees and acknowledges that upon payment of the
Purchase Price (subject to Section 4), a 100% undivided beneficial ownership
interest in the Related Mortgage Loans shall be sold to Purchaser, such that
Purchaser shall own a 100% undivided beneficial interest in the Related Mortgage
Loans, the servicing rights related thereto, all source files, documents,
agreements and papers related to the servicing of the Related Mortgage Loans and
all derivative information created by Seller or other third party used or useful
in servicing the Related Mortgage Loans. Seller and Purchaser each agrees and
acknowledges that a 100% undivided beneficial interest in Related Mortgage Loans
shall be sold to Purchaser on a servicing released basis, subject to the
termination rights provided in this Agreement, including, without limitation,
Section 6(g) of this Agreement, and that Purchaser is engaging, and Purchaser
does hereby engage, Seller to provide, or cause a third party Servicer to
provide, subservicing of each Related Mortgage Loan for the benefit of Purchaser
(and any other registered holder of the related Participation Certificate) on
the Purchase Date for each transaction. Seller shall have no further servicing
obligations or duties to Purchaser under the terms of this Agreement with
respect to the Related Mortgage Loans upon issuance of the Security.

For so long as a Participation Certificate is outstanding, Seller shall neither
assign, encumber or pledge its obligation to subservice the Related Mortgage
Loans in whole or in part, nor delegate its rights or duties under this
Agreement to any Person other than a Servicer, without the prior written consent
of Purchaser, the granting of which consent shall be in the sole discretion of
Purchaser. Seller hereby acknowledges and agrees that (i) Purchaser is entering
into this Agreement in reliance upon Seller’s representations as to the adequacy
of its financial standing, servicing facilities, personnel, records, procedures,
reputation and integrity, and the continuance thereof; and (ii) Seller’s
engagement hereunder to provide mortgage servicing for the benefit of Purchaser
(and any other registered holder of the Participation Certificate) is intended
by the parties to be a “personal service contract” and Seller is hereunder
intended by the parties to be an “independent contractor”.

(b) Seller shall, and shall cause any third party Servicer to, subservice and
administer the Related Mortgage Loans relating to a Participation Certificate on
behalf of Purchaser in accordance with Accepted Servicing Practices. Servicer
shall subservice the Related Mortgage Loans on behalf of Purchaser for thirty
(30) day intervals which will automatically terminate if not renewed by
Purchaser (such renewal as evidenced by Purchaser’s entry into a new
Transaction). Neither Seller nor any Servicer shall modify or alter the terms of
any Related Mortgage Loan or consent to the modification or alteration of the
terms of any Related Mortgage Loan except in Strict Compliance with the related
Agency Program. Seller shall, and shall cause any third party Servicer to, at
all times maintain accurate and complete records of its servicing of the Related
Mortgage Loans, and Purchaser may, at any time during Seller’s business hours on
reasonable notice, examine and make copies of such Servicing Records. Seller
agrees that Purchaser is the 100% beneficial owner of all Servicing Records
relating to the Related Mortgage Loans. Seller covenants to hold such Servicing
Records for the benefit of Purchaser in Seller’s capacity as servicer and to
safeguard such Servicing Records and to deliver copies of them promptly to
Purchaser or its designee (including the Custodian) at Purchaser’s request or
otherwise as required by operation of this Section 6. In addition, if

 

4



--------------------------------------------------------------------------------

Delivery of a Security is not made to Purchaser on or before the Anticipated
Delivery Date, Seller shall deliver to Purchaser monthly reports regarding the
status of those Related Mortgage Loans for which a Security has not yet been
issued, which reports shall include, but shall not be limited to, a description
of those Related Mortgage Loans in default for more than thirty (30) days, and
such other circumstances with respect to any Related Mortgage Loans (whether or
not such Related Mortgage Loans are included in the foregoing list) that could
materially adversely affect any of such Related Mortgage Loans, Purchaser’s
beneficial interest in such Related Mortgage Loans or the collateral securing
any of such Related Mortgage Loans. Seller shall deliver such a report to
Purchaser every thirty (30) days until (i) Delivery of the related Security to
Purchaser or (ii) the exercise by Purchaser of any remedial election pursuant to
Section 5. In no event shall Seller delegate any of its subservicing duties
hereunder to any other Person without first obtaining the prior written consent
of Purchaser.

(d)(iii) If a Security is not issued solely as a result of a Security Issuance
Failure during the month in which the related Settlement Date occurs, in any
period thereafter during which Seller or a third party Servicer remains as
subservicer, all amounts deposited in the Custodial Account shall be released
only in accordance with Purchaser’s written instructions.

Section 6. Event of Default. Section 6(g) of the Existing MLPSA is hereby
amended by deleting subsection (ii) in its entirety and replacing it with the
following:

(ii) Cross Default. Seller, a Guarantor, or Affiliates thereof shall be in
default under (A) any Indebtedness of Seller, a Guarantor or any Affiliate with
Purchaser or any of its Affiliates; (B) any Indebtedness, in the aggregate, in
excess of $1 million of Seller, a Guarantor or any Affiliate thereof, which
default (x) involves the failure to pay a matured obligation, or (y) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
with respect to such Indebtedness, or (C) any other contract or contracts, in
the aggregate in excess of $1 million to which Seller, a Guarantor or any
Affiliate thereof is a party which default (x) involves the failure to pay a
matured obligation, or (y) permits the acceleration of the maturity of
obligations by any other party to or beneficiary of such contract.

Section 7. Conditions Precedent. Section 9(b) of the Existing MLPSA is hereby
amended by adding the following subsection (xi) in its entirety to the end
thereof:

(xi) No PLS Default. Neither PennyMac Loan Services, LLC, Private National
Mortgage Acceptance Company, LLC nor any of their respective Affiliates is in
default under any Indebtedness of PennyMac Loan Services, LLC, Private National
Mortgage Acceptance Company, LLC nor any of their respective Affiliates with
Purchaser or any of Purchaser’s Affiliates.

 

5



--------------------------------------------------------------------------------

Section 8. Representations and Warranties. Section 10 of the Existing MLPSA is
hereby amended by deleting
subsections (a)(xix), (a)(xxv) and (b)(xi) in their entirety and replacing them
with the following:

(a)(xix) Reserved.

(a)(xxv) Reserved.

(b)(xi) No servicing agreement (other than any Servicing Agreement) has been
entered into with respect to the Mortgage Loan, or any such servicing agreement
has been terminated and there are no restrictions, contractual or governmental,
which would impair the ability of Purchaser or Purchaser’s designees from
servicing the Mortgage Loans;

Section 9. Covenants. Section 11 of the Existing MLPSA is hereby amended by
deleting subsection (aa) in its entirety and replacing it with the following:

(aa) Reserved.

Section 10. Reports. Section 12(a) of the Existing MLPSA is hereby amended by
deleting subsection (viii) in its entirety and replacing it with the following:

(viii) reserved.

Section 11. Notice Information. Section 21 of the Existing MLPSA is hereby
amended by deleting the notice information for Purchaser in its entirety and
replacing it with the following:

If to Purchaser:

Bank of America, N.A.

4500 Park Granada

Mail Code: CA7-910-02-38

Calabasas, California 91302

Attention: Adam Gadsby, Managing Director

Telephone: (818) 225-6541

Facsimile: (213) 457-8707

Email: Adam.Gadsby@baml.com

With copies to:

Bank of America, N.A.

One Bryant Park, 11th Floor

Mail Code: NY1-100-11-01

New York, New York 10036

Attention: Eileen Albus, Director, Mortgage Finance

Telephone: (646) 855-0946

Facsimile: (646) 855-5050

Email: Eileen.Albus@baml.com

Bank of America, N.A.

50 Rockefeller Plaza

Mail Code: NY1-050-12-01

 

6



--------------------------------------------------------------------------------

New York, New York 10020

Attention: Amie Davis, Assistant General Counsel

Telephone: (646) 855-0183

Fax: (704) 409-0337

E-mail: Amie.Davis@bankofamerica.com

Section 12. Exhibits. Exhibit K of the Existing MLPSA is hereby amended by
deleting such exhibit in its entirety and replacing it with the attached Annex A
hereto.

Section 13. Fees and Expenses. Seller hereby agrees to pay to Purchaser, on
demand, any and all reasonable fees, costs and expenses (including reasonable
fees and expenses of counsel) incurred by Purchaser in connection with the
development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.

Section 14. Conditions Precedent. This Amendment shall become effective as of
the date hereof upon Purchaser’s receipt of this Amendment, executed and
delivered by a duly authorized officer of Purchaser, Seller and Guarantor.

Section 15. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing MLPSA shall continue to be, and shall remain, in full
force and effect in accordance with its terms.

Section 16. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

Section 17. Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 18. GOVERNING LAW. THE AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE
LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

Section 19. Reaffirmation of Guaranty. The Guarantor hereby (i) agrees that the
liability of Guarantor or rights of Purchaser under the Guaranty shall not be
affected as a result of this Amendment, (ii) ratifies and affirms all of the
terms, covenants, conditions and obligations of the Guaranty and
(iii) acknowledges and agrees that such Guaranty is and shall continue to be in
full force and effect.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

BANK OF AMERICA, N.A., as Purchaser By:  

/s/ Adam Robitshek

Name: Adam Robitshek

Title: Vice President

PENNYMAC CORP., as Seller By:  

/s/ Pamela Marsh

Name: Pamela Marsh

Title: Executive Vice President, Treasurer

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor By:  

/s/ Pamela Marsh

Name: Pamela Marsh

Title: Executive Vice President, Treasurer

PENNYMAC OPERATING PARTNERSHIP, L.P., as Guarantor By:   PennyMac GP OP, Inc.,
its General Partner By:  

/s/ Pamela Marsh

Name: Pamela Marsh

  Title: Executive Vice President, Treasurer

Signature Page to Amendment No. 9 to MLPSA



--------------------------------------------------------------------------------

ANNEX A TO AMENDMENT

EXHIBIT K

FORM OF SERVICER NOTICE AND ACKNOWLEDGEMENT

[Date]

[                    ], as Servicer

[ADDRESS]

Attention:                     

 

Re: Mortgage Loan Participation Purchase and Sale Agreement, dated as of
December 23, 2011 (as amended from time to time, the “Purchase Agreement”), by
and among Bank of America, N.A. (“Purchaser”), PennyMac Corp. (“Seller”),
PennyMac Mortgage Investment Trust and PennyMac Operating Partnership, L.P.
(individually and collectively, the “Guarantor”).

Ladies and Gentlemen:

[                    ] (“Servicer”) is servicing certain mortgage loans for
Seller pursuant to that certain [Subservicing Agreement], dated as of
[                    ] (the “Servicing Agreement”) between Servicer and Seller.
Pursuant to the Purchase Agreement among Purchaser, Seller and Guarantor,
Servicer is hereby notified that Seller may from time to time sell to Purchaser
participation certificates evidencing a beneficial interest in certain mortgage
loans which are currently being serviced by Servicer pursuant to the terms of
the Servicing Agreement.

Section 1. Direction Notice. (a) Upon receipt of notice from Purchaser (a
“Direction Notice”) in which Purchaser shall identify the mortgage loans the
beneficial interest of which is evidenced by participation certificates sold to
Purchaser under the Purchase Agreement (the “Mortgage Loans”), Servicer shall
segregate all amounts collected on account of such Mortgage Loans, hold them in
trust for the sole and exclusive benefit of Purchaser, and remit such
collections in accordance with Purchaser’s written instructions. Further,
Servicer shall follow the instructions of Purchaser with respect to the Mortgage
Loans, and shall deliver to Purchaser any information with respect to the
Mortgage Loans as reasonably requested by Purchaser.

(b) Notwithstanding any contrary information which may be delivered to the
Servicer by Seller, Servicer may conclusively rely on any information delivered
by Purchaser, and Seller shall indemnify and hold the Servicer harmless for any
and all claims asserted against it for any actions taken in good faith by the
Servicer in connection with the delivery of such information.

Section 2. No Modification of the Servicing Agreement. Without the prior written
consent of Purchaser exercised in Purchaser’s sole discretion, Servicer shall
not agree to (a) any material modification, amendment or waiver of the Servicing
Agreement; (b) any termination of the Servicing Agreement or (c) the assignment,
transfer, or material delegation of any of its rights or obligations under the
Servicing Agreement.

Section 3. Right of Termination. Purchaser shall have the right to terminate the
Servicer’s rights and obligations to service the Mortgage Loans under the
Servicing Agreement in accordance with the terms thereof. Any fees due to the
Servicer (a) in connection with any termination shall be paid by Seller and
(b) incurred following receipt of a Direction Notice shall be paid by Purchaser
to the extent that

 

Exhibit K-1



--------------------------------------------------------------------------------

such fees relate to the Mortgage Loans that are subject to the Servicing
Agreement. Seller and the Servicer shall cooperate in transferring the servicing
with respect to such Mortgage Loans to a successor servicer appointed by
Purchaser in its sole discretion.

Section 4. Notices. All notices, demands, consents, requests and other
communications required or permitted to be given or made hereunder in writing
shall be mailed (first class, return receipt requested and postage prepaid) or
delivered in person or by overnight delivery service or by facsimile, addressed
to the respective parties hereto at their respective addresses set forth below
or, as to any such party, at such other address as may be designated by it in a
notice to the other:

Any notices to Purchaser should be delivered to the following addresses:

Bank of America, N.A.

One Bryant Park – 11th floor

Mail Code: NY1-100-11-01

New York, New York 10036

Attention: Eileen Albus, Director – Mortgage Finance

Telephone: (646) 855-0946

Facsimile: (646) 855-5050

Email: Eileen.Albus@baml.com

and

Bank of America, N.A.

4500 Park Granada

Mail Code: CA7-910-02-38

Calabasas, California 91302

Attention: Adam Gadsby, Managing Director

Telephone: (818) 225-6541

Facsimile: (213) 457-8707

Email: Adam.Gadsby@baml.com

Any notices to Servicer should be delivered to the following addresses:

[                    ]

Any notices to Seller should be delivered to the following addresses:

PennyMac Loan Corp.

6101 Condor Drive

Moorpark, CA 93021

Attention: Pamela Marsh/Kevin Chamberlain

Phone Number: (805) 330-6059/(818) 746-2877

E-mail: pamela.marsh@pnmac.com;

             kevin.chamberlain@pnmac.com

Section 5. Counterparts. This agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall together constitute one and the same instrument.

 

Exhibit K-2



--------------------------------------------------------------------------------

Section 6. Entire Agreement; Severability. This agreement shall supersede any
existing agreements between the parties containing general terms and conditions
for the servicing of the Mortgage Loans. Each provision and agreement herein
shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

Section 7. Governing Law; Jurisdiction; Waiver of Jury Trial. (a) This agreement
and the rights and obligations of the parties hereunder shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to principles of conflicts of laws (other than Section 5-1401 of the New
York General Obligations Law).

(b) All legal actions between or among the parties regarding this agreement,
including, without limitation, legal actions to enforce this agreement or
because of a dispute, breach or default of this agreement, shall be brought in
the federal or state courts located in New York County, New York, which courts
shall have sole and exclusive in personam, subject matter and other jurisdiction
in connection with such legal actions. The parties hereto irrevocably consent
and agree that venue in such courts shall be convenient and appropriate for all
purposes and, to the extent permitted by law, waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same. The parties hereto further irrevocably
consent and agree that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address set forth
in Section 4, and that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction.

(c) The parties hereto hereby irrevocably waive, to the fullest extent permitted
by applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this agreement or the transactions contemplated
hereby or thereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit K-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

BANK OF AMERICA, N.A., as Purchaser By:  

             

Name:

Title:

PENNYMAC CORP., as Seller By:  

             

Name:

Title:

[                    ], as Servicer By:  

             

Name:

Title:

 

Exhibit K-4